In a negligence action by plaintiff wife to recover damages for personal injuries sustained as the result of a fall upon a sidewalk, and by her husband to recover damages for medical expenses and for loss of services, the plaintiffs appeal (1) from an order of the Supreme Court, Nassau County, dated October 9, 1961, which denied their motion for a preference under rule 4A of the Nassau County Supreme Court Rules; and (2) from an order of said court dated January 18, 1962, which denied their motion based on additional facts and papers, for “ reconsideration ” of the motion for such preference. Order, dated January 18, 1962, affirmed, without costs. On the basis of the medical proof submitted the Special Term properly denied the preference (cf. Groeger v. Mifleb Realty Corp., 9 A D 2d 684; Cunningham v. Malbin, 8 A D 2d 949). Appeal from the first order of October 9, 1961, dismissed, without costs. The motion which resulted in the second order of January 18, 1962, while nominally characterized by plaintiffs as one for “reconsideration,” actually was a new motion based upon new facts and additional papers. An order which denies such a motion is not only appealable, but it supersedes the first order (Bentz v. Krasner, 15 A D 2d 669; Polito v. Town of Babylon, 5 A D 2d 877). Kleinfold, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.